DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16-19, directed to an AR-based supplementary teaching method, incorrectly depend upon method claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (US 2018/0336871, hereinafter “Hama”) in view of Avi et al. (US 2015/0027297, hereinafter “Avi”).
With respect to Claim 1, Hama teaches an AR-based supplementary teaching system for guzheng, comprising an AR device, a data processing device, and, wherein the data processing device is signally connected to the AR device, the positioning devices for key positions are installed on a guzheng code, and each of the positioning devices for key positions corresponds one-to-one with the guzheng code;
the AR device is used to obtain a real scene data;
the data processing device is used to identify the guzheng and the positioning devices for key positions in the real scene data, generating a string distribution data (Hama: Para. [0136]); the data processing device is also used to obtain an operation instruction based on user's actions (Hama: Para. [0192]; Fig. 6, step 660), executing the operation instruction, and generating a virtual data (Hama: Para. [0207]); and
the AR device is also used to superimpose and display the virtual data with the real scene data based on the string distribution data (Hama: Paras. [0204] and [0207]; Figs. 7A-F).	Hama fails to expressly disclose:
a plurality of positioning devices for key positions.
However, Avi discloses a plurality of positioning devices for key positions (Avi: Para. [0033]; Fig. 1, fingertip sensors 102A-D).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the AR-based supplementary teaching system, as taught by Hama, to incorporate positioning devices for key positions, as taught by Avi, in order to provide direct feedback to the user on the way in which they are performing with the instrument (Avi: Paras. [0008] – [0009]).

With respect to Claim 2, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 1, wherein the system further comprises a sound input device, the sound input device is signally connected to the data processing device (Hama: Fig. 2, microphone 270 electrically connected to processor 210);
the voice input device is used to collect a sound data when the user plays and send the sound data to the data processing device (Hama: Para. [0160]);
the data processing device is configured to identify the sound data, generate a tone data, retrieve the operation instruction associated with the tone data, execute the operation instruction, and generate the virtual data (Hama: Para. [0185] – [0191]).

With respect to Claim 3, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 2, wherein the data processing device comprises a transmission module, an identification module, a storage module, and a processing module, wherein the identification module is signally connected to the sound input device, the transmission module, the storage module, and the processing module respectively , the processing module is also signally connected to the transmission module and the storage module respectively , and the transmission module is signally connected to the AR device (Hama: Fig. 2, instrument 120 signally connected to communication interface 250);
the identification module is used for receiving and identifying the sound data to obtain the tone data, and also for receiving and identifying the real scene data to obtain the string distribution data (Hama: Paras. [0186] – [0191]);
the processing module is used for retrieving the operation instruction associated with the tone data from the storage module, executing the operation instruction, and generating the virtual data according to the operation instruction; and also for controlling the AR device to superimpose and display the virtual data with the real scene data (Hama: Para. [0121]);
the virtual data comprises a string guidance data, a fingering guidance data, and a numbered musical notation display data (Hama: Para. [0122]).

With respect to Claim 7, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 1, wherein each of the positioning devices for key positions comprises an identification panel, a connecting member and a fixing member; the fixing member is provided with a notch matching a shape of the guzheng code, the fixing member is installed on an upper end of the guzheng code through the notch during positioning (Avi: Para. [0063]; Fig. 6D); and
the identification panel is connected to the fixing member through the connecting member (Avi: Fig. 6D, marker 618).

With respect to Claim 20, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching method according to claim 9, wherein each of the positioning devices for key positions comprises an identification panel, a connecting member and a fixing member; the fixing member is provided with a notch matching a shape of the guzheng code, the fixing member is installed on an upper end of the guzheng code through the notch during positioning (Avi: Para. [0061]; Fig. 6D); and
the identification panel is connected to the fixing member through the connecting member (Avi: Para. [0061]; Fig. 6D, marker 618).

With respect to Claim 8, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 1, wherein the system further comprises a cloud server;
the cloud server is in signal connection with a plurality of data processing devices, and each of the plurality of data processing devices performs data interaction with other data processing devices through the cloud server (Hama: Para. [0107]).

With respect to Claim 9, the combination of Hama as modified by Avi teaches an AR-based supplementary teaching method is realized by using the system according to claim 1, wherein the method comprises the following steps:
setting a positioning device for key positions on each guzheng code of the guzheng;
obtaining the real scene data through the AR device, identifying the guzheng and the positioning devices for key positions in the real scene data, and generating the string distribution data;
displaying an operation interface for the user by the AR device, obtaining the operation instruction according to the user's actions simultaneously (Hama: Para. [0192]; Fig. 6, step 660), executing the operation instruction and generating the virtual data, sending the virtual data to the AR device, and the AR device superimposing and displaying the virtual data with the real scene data based on the string distribution data (Hama: Paras. [0204] and [0207]; Figs. 7A-F).

With respect to Claim 10, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching method according to claim 9, wherein the step of displaying an operation interface for the user by the AR device, obtaining the operation instruction according to the user's actions simultaneously comprises:
displaying an operation interface for the user by the AR device, and simultaneously collecting and identify a sound data to obtain a tone data; obtaining an operation data corresponding to the tone data according to a pre-defined operation association rule, and generating operation instruction based on the operation data;
the operation instruction comprises a playing guidance instruction and an evaluation instruction;
when the operation instruction is the playing guidance instruction, the virtual data comprises a string guidance data, a fingering guidance data, and/or a numbered musical notation display data (Hama: Para. [0212] – [0215]).

With respect to Claim 11, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 3, wherein each of the positioning devices for key positions comprises an identification panel, a connecting member and a fixing member; the fixing member is provided with a notch matching a shape of the guzheng code, the fixing member is installed on an upper end of the guzheng code through the notch during positioning (Avi: Para. [0063]; Fig. 6D); and
the identification panel is connected to the fixing member through the connecting member (Avi: Para. [0061]; Fig. 6D, marker 618).

With respect to Claim 12, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 6, wherein each of the positioning devices for key positions comprises an identification panel, a connecting member and a fixing member; the fixing member is provided with a notch matching a shape of the guzheng code, the fixing member is installed on an upper end of the guzheng code through the notch during positioning (Avi: Para. [0063]; Fig. 6D); and
the identification panel is connected to the fixing member through the connecting member (Avi: Para. [0063]; Fig. 6D).

With respect to Claim 13, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 3, wherein the system further comprises a cloud server;
the cloud server is in signal connection with a plurality of data processing devices, and each of the plurality of data processing devices performs data interaction with other data processing devices through the cloud server (Hama: Para. [0107]).

With respect to Claim 14, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 6, wherein the system further comprises a cloud server;
the cloud server is in signal connection with a plurality of data processing devices, and each of the plurality of data processing devices performs data interaction with other data processing devices through the cloud server (Hama: Para. [0107]).

With respect to Claim 15, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching method according to claim 9, wherein the system further comprises a sound input device, the sound input device is signally connected to the data processing device;
the voice input device is used to collect a sound data when the user plays and send the sound data to the data processing device (Hama: Para. [0160]);
the data processing device is configured to identify the sound data, generate a tone data, retrieve the operation instruction associated with the tone data, execute the operation instruction, and generate the virtual data (Hama: Para. [0186] – [0190]; Fig. 5).

With respect to Claim 16, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching method according to claim 17, wherein the data processing device comprises a transmission module, an identification module, a storage module, and a processing module, wherein the identification module is signally connected to the sound input device, the transmission module, the storage module, and the processing module respectively, the processing module is also signally connected to the transmission module and the storage module respectively, and the transmission module is signally connected to the AR device (Hama: Fig. 2);
the identification module is used for receiving and identifying the sound data to obtain the tone data, and also for receiving and identifying the real scene data to obtain the string distribution data (Hama: Para. [0186]);
the processing module is used for retrieving the operation instruction associated with the tone data from the storage module, executing the operation instruction, and generating the virtual data according to the operation instruction; and also for controlling the AR device to superimpose and display the virtual data with the real scene data (Hama: Paras. [0204] and [0207]; Figs. 7A-F);
the virtual data comprises a string guidance data, a fingering guidance data, and a numbered musical notation display data (Hama: Para. [0136]; Figs. 7A-F).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hama in view of Avi, as applied to claims 1-3, 7-16 and 20 above, and further in view of Daniels et al. (US 2017/0309199, hereinafter “Daniels”).
With respect to Claim 4, the combination of Hama as modified by Avi teaches the AR-based supplementary teaching system for guzheng according to claim 1. 
Hama and Avi fail to expressly disclose:
wherein the system further comprises a somatosensory device, the somatosensory device is signally connected to the data processing device;
the data processing device also used to generate a fingering somatosensory guidance data according to the operation instruction, and control the somatosensory device to perform a somatosensory feedback according to the somatosensory guidance data.
However, Daniels discloses:
a somatosensory device, the somatosensory device is signally connected to the data processing device (Daniels: Fig. 3)
the data processing device also used to generate a fingering somatosensory guidance data according to the operation instruction (Daniels: Para. [0072]), and control the somatosensory device to perform a somatosensory feedback according to the somatosensory guidance data (Daniels: Paras. [0062] and [0122]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the AR-based supplementary teaching system, as taught by Hama, to incorporate haptic sensory feedback, as taught by Daniels, in order to provide proper haptic sensory cues to the student so that the sequence of the keys that are depressed when playing the piece of music can be properly learned and played (Daniels: Paras. [0078]).
Method claim (17) is drawn to the method of using the corresponding apparatus claimed in claim (4).  Therefore, method claim (17) corresponds to apparatus claim (4) and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 5, 6, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625